
	

113 HR 2976 IH: Missing Alzheimer’s Disease Patient Alert Program Reauthorization Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2976
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Ms. Waters (for
			 herself, Mr. Smith of New Jersey,
			 Mr. Van Hollen,
			 Mr. Grijalva,
			 Ms. Bordallo,
			 Mrs. Christensen,
			 Mr. Lynch,
			 Ms. Loretta Sanchez of California,
			 Ms. Linda T. Sánchez of California,
			 Ms. Jackson Lee,
			 Ms. Sewell of Alabama,
			 Mr. Hastings of Florida,
			 Ms. Wilson of Florida,
			 Mr. Payne,
			 Ms. Norton,
			 Ms. Brown of Florida,
			 Mr. Carson of Indiana,
			 Mr. Connolly,
			 Mr. Rangel,
			 Mr. Farr, Ms. Lee of California,
			 Mr. Hinojosa,
			 Ms. McCollum,
			 Mr. Polis,
			 Mr. David Scott of Georgia,
			 Ms. Clarke,
			 Mr. Ryan of Ohio,
			 Ms. Ros-Lehtinen,
			 Mr. Keating, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Violent Crime Control and Law Enforcement
		  Act of 1994 to reauthorize the Missing Alzheimer’s Disease Patient Alert
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Missing Alzheimer’s Disease Patient
			 Alert Program Reauthorization Act of 2013.
		2.Reauthorization of the
			 Missing Alzheimer’s Disease Patient Alert ProgramSection 240001 of the Violent Crime Control
			 and Law Enforcement Act of 1994 (42 U.S.C. 14181) is amended—
			(1)by amending
			 subsection (a) to read as follows:
				
					(a)GrantSubject to the availability of
				appropriations to carry out this section, the Attorney General, through the
				Bureau of Justice Assistance and in consultation with the Secretary of Health
				and Human Services, shall award competitive grants to nonprofit organizations
				to assist such organizations in paying for the costs of planning, designing,
				establishing, and operating locally based, proactive programs to protect and
				locate missing patients with Alzheimer’s disease and related
				dementias.
					;
			(2)in subsection (b),
			 by inserting competitive after to receive
			 a;
			(3)by amending
			 subsection (c) to read as follows:
				
					(c)PreferenceIn awarding grants under subsection (a),
				the Attorney General shall give preference to national nonprofit organizations
				that have experience working with patients, and families of patients, with
				Alzheimer’s disease and related
				dementias.
					;
				and
			(4)by amending
			 subsection (d) to read as follows:
				
					(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $5,000,000 for each of
				the fiscal years 2014 through
				2018.
					.
			
